
	

113 HR 5143 IH: Protection of Children Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5143
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Carter (for himself, Mr. Aderholt, and Mr. Kingston) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 provide for the expedited removal of unaccompanied alien children who are
			 not victims of a severe form of trafficking in persons and who do not have
			 a fear of returning to their country of nationality or last habitual
			 residence, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protection of Children Act of 2014.
		2.Repatriation of unaccompanied alien children
			(a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)by amending the heading to read as follows: Rules for unaccompanied alien children.;
						(ii)in subparagraph (A);
							(I)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States;
							(II)in clause (i), by inserting and at the end;
							(III)in clause (ii), by striking ; and and inserting a period; and
							(IV)by striking clause (iii);
							(iii)in subparagraph (B)—
							(I)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;
							(II)in clause (i), by inserting before permit such child to withdraw the following: may; and
							(III)in clause (ii), by inserting before return such child the following: shall; and
							(iv)in subparagraph (C)—
							(I)by amending the heading to read as follows: Agreements with foreign countries.; and
							(II)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries
			 contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country
			 that the Secretary determines appropriate; and
							(B)in paragraph (5)(D)—
						(i)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A); and
						(ii)in clause (i), by inserting before the semicolon at the end the following: , which shall include a hearing before an immigration judge not later than 14 days after being
			 screened under paragraph (4);
						(2)in subsection (b)—
					(A)in paragraph (2)—
						(i)in subparagraph (A), by inserting before the semicolon the following: believed not to meet the criteria listed in subsection (a)(2)(A); and
						(ii)in subparagraph (B), by inserting before the period the following: and does not meet the criteria listed in subsection (a)(2)(A); and
						(B)in paragraph (3), by striking an unaccompanied alien child in custody shall and all that follows, and inserting the following:
						an unaccompanied alien child in custody—(A)in the case of a child who does not meet the criteria listed in subsection (a)(2)(A), shall
			 transfer the custody of such child to the Secretary of Health and Human
			 Services not later than 30 days after determining that such child is an
			 unaccompanied alien child who does not meet such criteria; or
							(B)in the case of child who meets the criteria listed in subsection (a)(2)(A), may transfer the
			 custody of such child to the Secretary of Health and Human Services after
			 determining that such child is an unaccompanied alien child who meets such
			 criteria.; and
					(3)in subsection (c)—
					(A)in paragraph (3), by inserting at the end the following:
						
							(D)Information about individuals with whom children are placed
								(i)Information to be provided to Homeland SecurityBefore placing a child with an individual, the Secretary of Health and Human Services shall provide
			 to the Secretary of Homeland Security, regarding the individual with whom
			 the child will be placed, the following information:
									(I)The name of the individual.
									(II)The social security number of the individual.
									(III)The date of birth of the individual.
									(IV)The location of the individual’s residence where the child will be placed.
									(V)The immigration status of the individual, if known.
									(VI)Contact information for the individual.
									(ii)Special ruleIn the case of a child who was apprehended on or after June 15, 2012, and before the date of the
			 enactment of the Protection of Children Act of 2014, who the Secretary of
			 Health and Human Services placed with an individual, the Secretary shall
			 provide the information listed in clause (i) to the Secretary of Homeland
			 Security not later than 90 days after the date of the enactment of the
			 Protection of Children Act of 2014.
								(iii)Activities of the Secretary of Homeland SecurityNot later than 30 days after receiving the information listed in clause (i), the Secretary of
			 Homeland Security shall—
									(I)in the case that the immigration status of an individual with whom a child is placed is unknown,
			 investigate the immigration status of that individual; and
									(II)upon determining that an individual with whom a child is placed is unlawfully present in the United
			 States, initiate removal proceedings pursuant to chapter 4 of title II of
			 the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).; and 
					(B)in paragraph (5)—
						(i)by inserting after to the greatest extent practicable the following: (at no expense to the Government); and
						(ii)by striking have counsel to represent them and inserting have access to counsel to represent them.
						(b)Effective dateThe amendments made by this section shall apply to any unauthorized alien child apprehended on or
			 after June 15, 2012.
			3.Special immigrant juvenile status for immigrants unable to reunite with either parentSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is
			 amended by striking 1 or both of the immigrant’s parents and inserting either of the immigrant’s parents.
		4.Jurisdiction of asylum applicationsSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by striking
			 subparagraph (C).
		
